Motion by appellant to add appeal to June Term Calendar, denied. Motion by appellant for leave to appeal as a poor person granted to the extent of dispensing with printing; otherwise motion denied. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of her typewritten brief and to serve one copy on respondent. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.